ACCEPTED
                                                                                           03-16-00133-CR
                                                                                                 13147483
                                                                                THIRD COURT OF APPEALS

         LAW OFFICE OF KRISTEN JERNIGAN, PLLC
                                                                                           AUSTIN, TEXAS
                                                                                    10/10/2016 11:50:49 AM
                                                                                         JEFFREY D. KYLE
            207 S. AUSTIN AVE., GEORGETOWN, TEXAS 78626                                             CLERK

            (512) 904-0123 (OFFICE) (512) 931-3650 (FAX)
                      KRISTEN@TXCRIMAPP.COM           RECEIVED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  10/10/2016 2:43:00 PM
                                                                      JEFFREY D. KYLE
                                                                           Clerk
October 10, 2016


Keevin Byrd
TDCJ ID No. 02050600
Luther Unit
1800 Luther Drive
Navasota, Texas 77868

VIA CERTIFIED MAIL: 7015 3430 0000 5503 7340

Dear Mr. Byrd:

      Based on my extensive review of the record, enclosed, please find a copy of
the Anders Brief and Motion to Withdraw as Counsel I have prepared and filed in
your case. After a diligent search of both the Clerk’s Record and the Reporter’s
Record in your case and the applicable law, it is my opinion that no reversible error
occurred during your trial. Please remember that I am bound by the Reporter’s
Record and Clerk’s Record when determining whether any error in your case
occurred.

       Whenever appellate counsel files a motion such as this, the law provides the
Appellant the right to review the record of the proceedings and file any brief which
he or she deems necessary. Because I have submitted such a brief, you now have
the right to review the record of your trial and file any brief which you deem
necessary. The brief must be filed within thirty days of today’s date, unless you
file a Motion for Extension of Time to file your pro se brief.

       In order to obtain the appellate record to prepare your brief, I have attached a
Motion for Pro Se Access to the Appellate Record for you to file. I have also
enclosed a stamped envelope for your convenience. You must sign and date the
motion and mail it to the Court of Appeals within ten days of the date of this letter
to this address:
Third Court of Appeals:

Hon. Jeffrey Kyle
Clerk of the Court
P.O. Box 12547
Austin, Texas 78711

       Should the Court of Appeals ultimately rule your appeal was frivolous, and
affirm your conviction and sentence, you may file a Pro Se Petition for
Discretionary Review with the Texas Court of Criminal Appeals. The address to
file your petition is:

Texas Court of Criminal Appeals:

Hon. Abel Acosta
Clerk of The Court
Texas Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

       You must file your petition within thirty days of the date of the Court of
Appeals’ opinion or request an extension of time to file your petition. Be sure to
attach a copy of the Court’s opinion to your petition should you choose to file one.

      Feel free to write me if you have any questions. I will do my best to answer
any questions you may have.

                                             Sincerely,

                                             /s/ Kristen Jernigan

                                             Kristen Jernigan




                                                                                  2
                                No. 03-16-00133-CR

                                   In the
                           COURT OF APPEALS
                                  For the
                  THIRD SUPREME JUDICIAL DISTRICT
                                 at Austin
                  ______________________________________

                On Appeal from the 264th Judicial District Court of
                              Bell County, Texas
                             Cause Number 74451
                 ______________________________________

                    KEEVIN DASHAWN BYRD, Appellant
                                     v.
                       THE STATE OF TEXAS, Appellee
                   _____________________________________

        MOTION FOR PRO SE ACCESS TO APPELLATE RECORD
                 ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Keevin Dashawn Byrd, Appellant herein, and files this, his

Motion for Pro Se Access to Appellate Record.           In support of said motion,

Appellant would show the Court the following:

      Appointed Counsel for Appellant has filed an Anders Brief and Motion to

Withdraw. Pursuant to the Texas Court of Criminal Appeals’ recent decision in

Kelly v. State, No. PD-0702-13 (Delivered June 25, 2014), Appellant now requests

access to the appellate record for the preparation of his pro se response.




                                                                                 3
                                 PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Pro Se Access to the Appellate

Record.

                                   Respectfully submitted,


                                   ____________________________
                                   Keevin Dashawn Byrd

                                   DATE: ________________________




                                                                           4